



Exhibit 10.1
CUMULUS MEDIA INC.
2020 EQUITY AND INCENTIVE COMPENSATION PLAN
1. Purpose. The purpose of this Plan is to permit award grants to non-employee
Directors, officers and other employees of the Company and its Subsidiaries, and
certain consultants to the Company and its Subsidiaries, and to provide to such
persons incentives and rewards for service and/or performance.
2. Definitions. As used in this Plan:
(a) “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan.
(b) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of an Appreciation Right.
(c) “Board” means the Board of Directors of the Company.
(d) “Cash Incentive Award” means a cash award granted pursuant to Section 8 of
this Plan.
(e) “Change in Control” has the meaning set forth in Section 12 of this Plan.
(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations thereunder, as such law and regulations may be amended
from time to time.
(g) “Committee” means the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer this Plan pursuant to Section 10 of this Plan.
(h) “Common Shares” means the shares of Class A common stock, par value
$0.0000001 per share, of the Company or any security into which such Class A
common stock may be changed by reason of any transaction or event of the type
referred to in Section 11 of this Plan.
(i) “Company” means Cumulus Media Inc., a Delaware corporation, and its
successors.
(j) “Date of Grant” means the date provided for by the Committee on which a
grant of Option Rights, Appreciation Rights, Performance Shares, Performance
Units, Cash Incentive Awards, or other awards contemplated by Section 9 of this
Plan, or a grant or sale of Restricted Stock, Restricted Stock Units, or other
awards contemplated by Section 9 of this Plan, will become effective (which date
will not be earlier than the date on which the Committee takes action with
respect thereto).
(k) “Director” means a member of the Board.
(l) “Effective Date” means the date this Plan is approved by the Stockholders.
(m) “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Committee that sets
forth the terms and conditions of the awards granted under this Plan. An
Evidence of Award may be in an electronic medium, may be limited to notation on
the books and records of the Company and, unless otherwise determined by the
Committee, need not be signed by a representative of the Company or a
Participant.
(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.
(o) “Incentive Stock Option” means an Option Right that is intended to qualify
as an “incentive stock option” under Section 422 of the Code or any successor
provision.
(p) “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares, Performance Units or Cash Incentive Awards or,
when so determined by the Committee, Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, dividend equivalents or other awards
pursuant to this Plan. If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances





--------------------------------------------------------------------------------





render the Management Objectives unsuitable, the Committee may in its discretion
modify such Management Objectives or the goals or actual levels of achievement
regarding the Management Objectives, in whole or in part, as the Committee deems
appropriate and equitable.
(q) “Market Value per Share” means, as of any particular date, the closing price
of a Common Share as reported for that date on the NASDAQ Global Market or, if
the Common Shares are not then listed on the NASDAQ Global Market, on any other
national securities exchange on which the Common Shares are listed, or if there
are no sales on such date, on the next preceding trading day during which a sale
occurred. If there is no regular public trading market for the Common Shares,
then the Market Value per Share shall be the fair market value as determined in
good faith by the Committee. The Committee is authorized to adopt another fair
market value pricing method provided such method is stated in the applicable
Evidence of Award and is in compliance with the fair market value pricing rules
set forth in Section 409A of the Code.
(r) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.
(s) “Option Price” means the purchase price payable on exercise of an Option
Right.
(t) “Option Right” means the right to purchase Common Shares upon exercise of an
award granted pursuant to Section 4 of this Plan.
(u) “Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time (i) a non-employee Director,
(ii) an officer or other employee of the Company or any Subsidiary, including a
person who has agreed to commence serving in such capacity within 90 days of the
Date of Grant, or (iii) a person, including a consultant, who provides services
to the Company or any Subsidiary that are equivalent to those typically provided
by an employee (provided that such person satisfies the Form S-8 definition of
an “employee”).
(v) “Performance Period” means, in respect of a Cash Incentive Award,
Performance Share or Performance Unit, a period of time established pursuant to
Section 8 of this Plan within which the Management Objectives relating to such
Cash Incentive Award, Performance Share or Performance Unit are to be achieved.
(w) “Performance Share” means a bookkeeping entry that records the equivalent of
one Common Share awarded pursuant to Section 8 of this Plan.
(x) “Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Committee.
(y) “Plan” means this Cumulus Media Inc. 2020 Equity and Incentive Compensation
Plan, as may be amended or amended and restated from time to time.
(z) “Predecessor Plan” means the Cumulus Media Inc. Long-Term Incentive Plan,
including as amended or amended and restated.
(aa) “Restricted Stock” means Common Shares granted or sold pursuant to Section
6 of this Plan as to which neither the substantial risk of forfeiture nor the
prohibition on transfers has expired.
(bb) “Restricted Stock Units” means an award made pursuant to Section 7 of this
Plan of the right to receive Common Shares, cash or a combination thereof at the
end of the applicable Restriction Period.
(cc) “Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 of this Plan.
(dd) “Stockholder” means an individual or entity that owns one or more Common
Shares.
(ee) “Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised over the Base Price provided for with respect to
the Appreciation Right.
(ff) “Subsidiary” means a corporation, company or other entity (i) more than 50%
of whose outstanding shares or securities (representing the right to vote for
the election of directors or other managing authority) are, or (ii) which does
not have outstanding shares or securities (as may be the case in a partnership,
joint venture, limited liability company, unincorporated association or other
similar entity), but more than 50% of whose ownership interest representing the
right generally to make





--------------------------------------------------------------------------------





decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company; provided, however, that for purposes of
determining whether any person may be a Participant for purposes of any grant of
Incentive Stock Options, “Subsidiary” means any corporation in which the Company
at the time owns or controls, directly or indirectly, more than 50% of the total
combined Voting Power represented by all classes of stock issued by such
corporation.
(gg) “Voting Power” means, at any time, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
Directors in the case of the Company or members of the board of directors or
similar body in the case of another entity.
3. Shares Available Under this Plan.
 
(a)
Maximum Shares Available Under this Plan.

 
(i)
Subject to adjustment as provided in Section 11 of this Plan and the share
counting rules set forth in Section 3(b) of this Plan, the number of Common
Shares available under this Plan for awards of (A) Option Rights or Appreciation
Rights, (B) Restricted Stock, (C) Restricted Stock Units, (D) Performance Shares
or Performance Units, (E) awards contemplated by Section 9 of this Plan, or (F)
dividend equivalents paid with respect to awards made under this Plan will not
exceed in the aggregate (x) 2,100,000 Common Shares plus (y) one Common Share
for every one Common Share that remains available for awards pursuant to the
Predecessor Plan as of the Effective Date. Such shares may be shares of original
issuance or treasury shares or a combination of the foregoing.

 
(ii)
Subject to the share counting rules set forth in Section 3(b) of this Plan, the
aggregate number of Common Shares available under Section 3(a)(i) of this Plan
will be reduced by one Common Share for every one Common Share subject to an
award granted under this Plan.



(b) Share Counting Rules.
 
(i)
Except as provided in Section 22 of this Plan, if any award granted under this
Plan (in whole or in part) is cancelled or forfeited, expires, is settled for
cash, or is unearned, the Common Shares subject to such award will, to the
extent of such cancellation, forfeiture, expiration, cash settlement, or
unearned amount, again be available under Section 3(a)(i) above.

 
(ii)
If, after the Effective Date, any Common Shares subject to an award granted
under the Predecessor Plan are forfeited, or an award granted under the
Predecessor Plan (in whole or in part) is cancelled or forfeited, expires, is
settled for cash, or is unearned, the Common Shares subject to such award will,
to the extent of such cancellation, forfeiture, expiration, cash settlement, or
unearned amount, be available for awards under this Plan.








--------------------------------------------------------------------------------





 
(iii)
Notwithstanding anything to the contrary contained in this Plan: (A) Common
Shares withheld by the Company, tendered or otherwise used in payment of the
Option Price of an Option Right (or the option price of an option granted under
the Predecessor Plan) shall be added back to the aggregate number of Common
Shares available under Section 3(a)(i) of this Plan; (B) Common Shares withheld
by the Company, tendered or otherwise used to satisfy tax withholding with
respect to Option Rights or Appreciation Rights (or options or stock
appreciation rights granted under the Predecessor Plan) shall be added back to
the aggregate number of Common Shares available under Section 3(a)(i) of this
Plan; (C) Common Shares withheld by the Company, tendered or otherwise used
prior to the tenth anniversary of the Effective Date to satisfy tax withholding
with respect to awards other than Option Rights or Appreciation Rights (or
options or stock appreciation rights granted under the Predecessor Plan) shall
be added back to the aggregate number of Common Shares available under Section
3(a)(i) of this Plan; (D) Common Shares withheld by the Company, tendered or
otherwise used on or after the tenth anniversary of the Effective Date to
satisfy tax withholding with respect to awards other than Option Rights or
Appreciation Rights (or options or stock appreciation rights granted under the
Predecessor Plan) shall not be added (or added back, as applicable) to the
aggregate number of Common Shares available under Section 3(a)(i) of this Plan;
(E) Common Shares subject to a share-settled Appreciation Right that are not
actually issued in connection with the settlement of such Appreciation Right on
the exercise thereof shall be added back to the aggregate number of Common
Shares available under Section 3(a)(i) of this Plan; and (F) Common Shares
reacquired by the Company on the open market or otherwise using cash proceeds
from the exercise of Option Rights will not be added (or added back, as
applicable) to the aggregate number of Common Shares available under Section
3(a)(i) of this Plan.



 
(iv)
If, under this Plan, a Participant has elected to give up the right to receive
compensation in exchange for Common Shares based on fair market value, such
Common Shares will not count against the aggregate limit under Section
3(a)(i) of this Plan.



(c) Limit on Incentive Stock Options. Notwithstanding anything to the contrary
contained in this Plan, and subject to adjustment as provided in Section 11 of
this Plan, the aggregate number of Common Shares actually issued or transferred
by the Company upon the exercise of Incentive Stock Options will not exceed
2,100,000 Common Shares.
(d) Non-Employee Director Compensation Limit. Notwithstanding anything to the
contrary contained in this Plan, in no event will any non-employee Director in
any one calendar year be granted compensation for such service having an
aggregate maximum value (measured at the Date of Grant as applicable, and
calculating the value of any awards based on the grant date fair value for
financial reporting purposes) in excess of $800,000.
4. Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights. Each such grant may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:
(a) Each grant will specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this Plan.
(b) Each grant will specify an Option Price per Common Share, which Option Price
(except with respect to awards under Section 22 of this Plan) may not be less
than the Market Value per Share on the Date of Grant.
(c) Each grant will specify whether the Option Price will be payable (i) in
cash, by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
Common Shares owned by the Optionee having a value at the time of exercise equal
to the total Option Price, (iii) subject to any conditions or limitations
established by the Committee, by the withholding of Common Shares otherwise
issuable upon exercise of an Option Right pursuant to a “net exercise”
arrangement (it being understood that, solely for purposes of determining the
number of treasury shares held by the Company, the Common Shares so withheld
will not be treated as issued and acquired by the Company upon such exercise),
(iv) by a combination of such methods of payment, or (v) by such other methods
as may be approved by the Committee.





--------------------------------------------------------------------------------





(d) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the Common Shares to which such
exercise relates.
(e) Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary, if any, that is necessary before
any Option Rights or installments thereof will vest. Option Rights may provide
for continued vesting or the earlier vesting of such Option Rights, including in
the event of the retirement, death, disability or termination of employment or
service of a Participant or in the event of a Change in Control.
(f) Any grant of Option Rights may specify Management Objectives regarding the
vesting of such rights.
(g) Option Rights granted under this Plan may be (i) options, including
Incentive Stock Options, that are intended to qualify under particular
provisions of the Code, (ii) options that are not intended to so qualify, or
(iii) combinations of the foregoing. Incentive Stock Options may only be granted
to Participants who meet the definition of “employees” under Section 3401(c) of
the Code.
(h) No Option Right will be exercisable more than 10 years from the Date of
Grant. The Committee may provide in any Evidence of Award for the automatic
exercise of an Option Right upon such terms and conditions as established by the
Committee.
(i) Option Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.
(j) Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.
5. Appreciation Rights.
(a) The Committee may, from time to time and upon such terms and conditions as
it may determine, authorize the granting to any Participant of Appreciation
Rights. An Appreciation Right will be the right of the Participant to receive
from the Company an amount determined by the Committee, which will be expressed
as a percentage of the Spread (not exceeding 100%) at the time of exercise.
(b) Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
 
(i)
Each grant may specify that the amount payable on exercise of an Appreciation
Right will be paid by the Company in cash, Common Shares or any combination
thereof.



 
(ii)
Each grant will specify the period or periods of continuous service by the
Participant with the Company or any Subsidiary, if any, that is necessary before
the Appreciation Rights or installments thereof will vest. Appreciation Rights
may provide for continued vesting or the earlier vesting of such Appreciation
Rights, including in the event of the retirement, death, disability or
termination of employment or service of a Participant or in the event of a
Change in Control.



 
(iii)
Any grant of Appreciation Rights may specify Management Objectives regarding the
vesting of such Appreciation Rights.



 
(iv)
Appreciation Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.



 
(v)
Each grant of Appreciation Rights will be evidenced by an Evidence of Award.
Each Evidence of Award will be subject to this Plan and will contain such terms
and provisions, consistent with this Plan, as the Committee may approve.






--------------------------------------------------------------------------------





(c) Also, regarding Appreciation Rights:
 
(i)
Each grant will specify in respect of each Appreciation Right a Base Price,
which (except with respect to awards under Section 22 of this Plan) may not be
less than the Market Value per Share on the Date of Grant; and



 
(ii)
No Appreciation Right granted under this Plan may be exercised more than 10
years from the Date of Grant. The Committee may provide in any Evidence of Award
for the automatic exercise of an Appreciation Right upon such terms and
conditions as established by the Committee.



6. Restricted Stock.
The Committee may, from time to time and upon such terms and conditions as it
may determine, authorize the grant or sale of Restricted Stock to Participants.
Each such grant or sale may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:
(a) Each such grant or sale will constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter described.
(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.
(c) Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the
Committee on the Date of Grant or until achievement of Management Objectives
referred to in Section 6(e) of this Plan.
(d) Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Date of Grant (which restrictions may
include rights of repurchase or first refusal of the Company or provisions
subjecting the Restricted Stock to a continuing substantial risk of forfeiture
while held by any transferee).
(e) Any grant of Restricted Stock may specify Management Objectives regarding
the vesting of such Restricted Stock.
(f) Notwithstanding anything to the contrary contained in this Plan, Restricted
Stock may provide for continued vesting or the earlier vesting of such
Restricted Stock, including in the event of the retirement, death, disability or
termination of employment or service of a Participant or in the event of a
Change in Control.
(g) Any such grant or sale of Restricted Stock may require that any and all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and/or reinvested in additional
Restricted Stock, which will be subject to the same restrictions as the
underlying award. For the avoidance of doubt, any such dividends or other
distributions on Restricted Stock shall be deferred until, and paid contingent
upon, the vesting of such Restricted Stock.
(h) Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award. Each Evidence of Award will be subject to this Plan and will contain such
terms and provisions, consistent with this Plan, as the Committee may approve.
Unless otherwise directed by the Committee, (i) all certificates representing
Restricted Stock will be held in custody by the Company until all restrictions
thereon will have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such shares or (ii) all Restricted Stock will be held at the
Company’s transfer agent in book entry form with appropriate restrictions
relating to the transfer of such Restricted Stock.









--------------------------------------------------------------------------------





7. Restricted Stock Units.
The Committee may, from time to time and upon such terms and conditions as it
may determine, authorize the granting or sale of Restricted Stock Units to
Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
(a) Each such grant or sale will constitute the agreement by the Company to
deliver Common Shares or cash, or a combination thereof, to the Participant in
the future in consideration of the performance of services, but subject to the
fulfillment of such conditions (which may include achievement regarding
Management Objectives) during the Restriction Period as the Committee may
specify.
(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.
(c) Notwithstanding anything to the contrary contained in this Plan, Restricted
Stock Units may provide for continued vesting or the earlier lapse or other
modification of the Restriction Period, including in the event of the
retirement, death, disability or termination or employment of service of a
Participant or in the event of a Change in Control.
(d) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her award and will have no rights of ownership
in the Common Shares deliverable upon payment of the Restricted Stock Units and
will have no right to vote them, but the Committee may, at or after the Date of
Grant, authorize the payment of dividend equivalents on such Restricted Stock
Units on a deferred and contingent basis, either in cash or in additional Common
Shares; provided, however, that dividend equivalents or other distributions on
Common Shares underlying Restricted Stock Units shall be deferred until and paid
contingent upon the vesting of such Restricted Stock Units.
(e) Each grant or sale of Restricted Stock Units will specify the time and
manner of payment of the Restricted Stock Units that have been earned. Each
grant or sale will specify that the amount payable with respect thereto will be
paid by the Company in Common Shares or cash, or a combination thereof.
(f) Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award. Each Evidence of Award will be subject to this Plan and will
contain such terms and provisions, consistent with this Plan, as the Committee
may approve.
8. Cash Incentive Awards, Performance Shares and Performance Units.
The Committee may, from time to time and upon such terms and conditions as it
may determine, authorize the granting of Cash Incentive Awards, Performance
Shares and Performance Units. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
(a) Each grant will specify the number or amount of Performance Shares or
Performance Units, or amount payable with respect to a Cash Incentive Award, to
which it pertains, which number or amount may be subject to adjustment to
reflect changes in compensation or other factors.
(b) The Performance Period with respect to each Cash Incentive Award or grant of
Performance Shares or Performance Units will be such period of time as will be
determined by the Committee, which may be subject to continued vesting or
earlier lapse or other modification, including in the event of the retirement,
death, disability or termination of employment or service of a Participant or in
the event of a Change in Control.
(c) Each grant of a Cash Incentive Award, Performance Shares or Performance
Units will specify Management Objectives regarding the earning of the award.
(d) Each grant will specify the time and manner of payment of a Cash Incentive
Award, Performance Shares or Performance Units that have been earned.
(e) The Committee may, on the Date of Grant of Performance Shares or Performance
Units, provide for the payment of dividend equivalents to the holder thereof
either in cash or in additional Common Shares, which dividend equivalents shall
be subject to deferral and payment on a contingent basis based on the
Participant’s earning and vesting of the Performance Shares or Performance
Units, as applicable, with respect to which such dividend equivalents are paid.





--------------------------------------------------------------------------------





(f) Each grant of a Cash Incentive Award, Performance Shares or Performance
Units will be evidenced by an Evidence of Award. Each Evidence of Award will be
subject to this Plan and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.
9. Other Awards.
(a) Subject to applicable law and the applicable limits set forth in Section 3
of this Plan, the Committee may authorize the grant to any Participant of Common
Shares or such other awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Common
Shares or factors that may influence the value of such shares, including,
without limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Common Shares, purchase rights for Common
Shares, awards with value and payment contingent upon performance of the Company
or specified Subsidiaries, affiliates or other business units thereof or any
other factors designated by the Committee, and awards valued by reference to the
book value of the Common Shares or the value of securities of, or the
performance of specified Subsidiaries or affiliates or other business units of
the Company. The Committee will determine the terms and conditions of such
awards. Common Shares delivered pursuant to an award in the nature of a purchase
right granted under this Section 9 will be purchased for such consideration,
paid for at such time, by such methods, and in such forms, including, without
limitation, Common Shares, other awards, notes or other property, as the
Committee determines.
(b) Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 9.
(c) The Committee may authorize the grant of Common Shares as a bonus, or may
authorize the grant of other awards in lieu of obligations of the Company or a
Subsidiary to pay cash or deliver other property under this Plan or under other
plans or compensatory arrangements, subject to such terms as will be determined
by the Committee in a manner that complies with Section 409A of the Code.
(d) The Committee may, at or after the Date of Grant, authorize the payment of
dividends or dividend equivalents on awards granted under this Section 9 on a
deferred and contingent basis, either in cash or in additional Common Shares;
provided, however, that dividend equivalents or other distributions on Common
Shares underlying awards granted under this Section 9 shall be deferred until
and paid contingent upon the earning and vesting of such awards.
(e) Each grant of an award under this Section 9 will be evidenced by an Evidence
of Award. Each such Evidence of Award will be subject to this Plan and will
contain such terms and provisions, consistent with this Plan, as the Committee
may approve, and will specify the time and terms of delivery of the applicable
award.
(f) Notwithstanding anything to the contrary contained in this Plan, awards
under this Section 9 may provide for the earning or vesting of, or earlier
elimination of restrictions applicable to, such award, including in the event of
the retirement, death, disability or termination of employment or service of a
Participant or in the event of a Change in Control.
10. Administration of this Plan.
(a) This Plan will be administered by the Committee. The Committee may from time
to time delegate all or any part of its authority under this Plan to a
subcommittee thereof. To the extent of any such delegation, references in this
Plan to the Committee will be deemed to be references to such subcommittee.
(b) The interpretation and construction by the Committee of any provision of
this Plan or of any Evidence of Award (or related documents) and any
determination by the Committee pursuant to any provision of this Plan or of any
such agreement, notification or document will be final and conclusive. No member
of the Committee shall be liable for any such action or determination made in
good faith. In addition, the Committee is authorized to take any action it
determines in its sole discretion to be appropriate subject only to the express
limitations contained in this Plan, and no authorization in any Plan section or
other provision of this Plan is intended or may be deemed to constitute a
limitation on the authority of the Committee.
(c) To the extent permitted by law, the Committee may delegate to one or more of
its members, to one or more officers of the Company, or to one or more agents or
advisors, such administrative duties or powers as it may deem advisable, and the
Committee, the subcommittee, or any person to whom duties or powers have been
delegated as aforesaid, may employ one or more persons to render advice with
respect to any responsibility the Committee, the subcommittee or such person may
have under this Plan. The Committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
the Committee: (i) designate employees to be recipients of awards under this
Plan; and (ii) determine the size of any such awards; provided, however, that
(A) the Committee will not delegate such responsibilities to any such officer
for





--------------------------------------------------------------------------------





awards granted to an employee who is an officer (for purposes of Section 16 of
the Exchange Act), Director, or more than 10% “beneficial owner” (as such term
is defined in Rule 13d-3 promulgated under the Exchange Act) of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Committee in accordance with Section 16 of
the Exchange Act; (B) the resolution providing for such authorization shall set
forth the total number of Common Shares such officer(s) may grant; and (C) the
officer(s) will report periodically to the Committee regarding the nature and
scope of the awards granted pursuant to the authority delegated.
11. Adjustments.
The Committee shall make or provide for such adjustments in the number of and
kind of Common Shares covered by outstanding Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units granted hereunder and, if applicable, in the number of and kind of Common
Shares covered by other awards granted pursuant to Section 9 of this Plan, in
the Option Price and Base Price provided in outstanding Option Rights and
Appreciation Rights, respectively, in Cash Incentive Awards, and in other award
terms, as the Committee, in its sole discretion, exercised in good faith,
determines is equitably required to prevent dilution or enlargement of the
rights of Participants that otherwise would result from (a) any extraordinary
cash dividend, stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, (b)
any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event or in the event of a
Change in Control, the Committee may provide in substitution for any or all
outstanding awards under this Plan such alternative consideration (including
cash), if any, as it, in good faith, may determine to be equitable in the
circumstances and shall require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code. In
addition, for each Option Right or Appreciation Right with an Option Price or
Base Price, respectively, greater than the consideration offered in connection
with any such transaction or event or Change in Control, the Committee may in
its discretion elect to cancel such Option Right or Appreciation Right without
any payment to the person holding such Option Right or Appreciation Right. The
Committee shall also make or provide for such adjustments in the number of
Common Shares specified in Section 3 of this Plan as the Committee in its sole
discretion, exercised in good faith, determines is appropriate to reflect any
transaction or event described in this Section 11; provided, however, that any
such adjustment to the number specified in Section 3(c) of this Plan will be
made only if and to the extent that such adjustment would not cause any Option
Right intended to qualify as an Incentive Stock Option to fail to so qualify.
12. Change in Control.
For purposes of this Plan, except as may be otherwise prescribed by the
Committee in an Evidence of Award made under this Plan, a “Change in Control”
will be deemed to have occurred upon the occurrence (after the Effective Date)
of any of the following events:
(a) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock of the Company held
by such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company; provided,
if any one person, or more than one person acting as a group, is considered to
own more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same person or persons is not considered to cause a Change in Control;
(b) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) ownership of the Company’s stock
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company;
(c) a majority of members of the Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election;
(d) the consummation of a merger or consolidation involving the Company or in
which Company securities are issued other than a merger or consolidation that
results in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or
(e) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of all of the assets of the





--------------------------------------------------------------------------------





Company immediately before such acquisition or acquisitions (for this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets); provided, however, a transfer of
assets by the Company is not treated as a Change in Control if the assets are
transferred to (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to his/her/its stock, (ii) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company, (iii) a person, or more than one
person acting as a group, that owns, directly or indirectly, fifty percent (50%)
or more of the total value or voting power of all the outstanding stock of the
Company, or (iv) an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
clause (iii) hereof.
Notwithstanding the foregoing, with respect to any award under the Plan that is
characterized as “non-qualified deferred compensation” within the meaning of
Section 409A of the Code, an event shall not be considered to be a Change in
Control under the Plan for purposes of any payment in respect of such award
unless such event would also constitute a “change in ownership,” a “change in
effective control” or a “change in the ownership of a substantial portion of the
assets of” the Company under Section 409A of the Code.
13. Detrimental Activity and Recapture Provisions.
Any Evidence of Award may reference a clawback policy of the Company or provide
for the cancellation or forfeiture of an award or the forfeiture and repayment
to the Company of any gain related to an award, or other provisions intended to
have a similar effect, upon such terms and conditions as may be determined by
the Committee from time to time, if a Participant, either (a) during employment
or other service with the Company or a Subsidiary, or (b) within a specified
period after termination of such employment or service, engages in any
detrimental activity, as described in the applicable Evidence of Award or such
clawback policy. In addition, notwithstanding anything in this Plan to the
contrary, any Evidence of Award or such clawback policy may also provide for the
cancellation or forfeiture of an award or the forfeiture and repayment to the
Company of any Common Shares issued under and/or any other benefit related to an
award, or other provisions intended to have a similar effect, including upon
such terms and conditions as may be required by the Committee or under Section
10D of the Exchange Act and any applicable rules or regulations promulgated by
the Securities and Exchange Commission or any national securities exchange or
national securities association on which the Common Shares may be traded.
14. Non-U.S. Participants.
In order to facilitate the making of any grant or combination of grants under
this Plan, the Committee may provide for such special terms for awards to
Participants who are foreign nationals or who are employed by the Company or any
Subsidiary outside of the United States of America or who provide services to
the Company or any Subsidiary under an agreement with a foreign nation or
agency, as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to or amendments, restatements or alternative versions
of this Plan (including sub-plans) as it may consider necessary or appropriate
for such purposes, without thereby affecting the terms of this Plan as in effect
for any other purpose, and the secretary or other appropriate officer of the
Company may certify any such document as having been approved and adopted in the
same manner as this Plan. No such special terms, supplements, amendments or
restatements, however, will include any provisions that are inconsistent with
the terms of this Plan as then in effect unless this Plan could have been
amended to eliminate such inconsistency without further approval by the
Stockholders.
15. Transferability.
(a) Except as otherwise determined by the Committee, and subject to compliance
with Section 17(b) of this Plan and Section 409A of the Code, no Option Right,
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, Cash Incentive Award, award contemplated by Section 9 of this
Plan or dividend equivalents paid with respect to awards made under this Plan
will be transferable by the Participant except by will or the laws of descent
and distribution. In no event will any such award granted under this Plan be
transferred for value. Where transfer is permitted, references to “Participant”
shall be construed, as the Committee deems appropriate, to include any permitted
transferee to whom such award is transferred. Except as otherwise determined by
the Committee, Option Rights and Appreciation Rights will be exercisable during
the Participant’s lifetime only by him or her or, in the event of the
Participant’s legal incapacity to do so, by his or her guardian or legal
representative acting on behalf of the Participant in a fiduciary capacity under
state law or court supervision.
(b) The Committee may specify on the Date of Grant that part or all of the
Common Shares that are (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights, upon the termination of the
Restriction Period applicable to Restricted Stock Units or upon payment under
any grant of Performance Shares or Performance Units or (ii) no longer subject
to the substantial risk of forfeiture and restrictions on transfer referred to
in Section 6 of this Plan, will be subject to further restrictions on transfer,
including minimum holding periods.





--------------------------------------------------------------------------------





16. Withholding Taxes.
To the extent that the Company is required to withhold federal, state, local or
foreign taxes or other amounts in connection with any payment made or benefit
realized by a Participant or other person under this Plan, and the amounts
available to the Company for such withholding are insufficient, it will be a
condition to the receipt of such payment or the realization of such benefit that
the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes or other amounts required to be
withheld, which arrangements (in the discretion of the Committee) may include
relinquishment of a portion of such benefit. If a Participant’s benefit is to be
received in the form of Common Shares, and such Participant fails to make
arrangements for the payment of taxes or other amounts, then, unless otherwise
determined by the Committee, the Company will withhold Common Shares having a
value equal to the amount required to be withheld. Notwithstanding the
foregoing, when a Participant is required to pay the Company an amount required
to be withheld under applicable income, employment, tax or other laws, the
Participant may elect, unless otherwise determined by the Committee, to satisfy
the obligation, in whole or in part, by having withheld, from the Common Shares
required to be delivered to the Participant, Common Shares having a value equal
to the amount required to be withheld or by delivering to the Company other
Common Shares held by such Participant. The Common Shares used for tax or other
withholding will be valued at an amount equal to the fair market value of such
Common Shares on the date the benefit is to be included in Participant’s income.
In no event will the fair market value of the Common Shares to be withheld and
delivered pursuant to this Section 16 exceed the minimum amount required to be
withheld, unless such additional withholding amount is authorized by the
Committee. Participants will also make such arrangements as the Company may
require for the payment of any withholding tax or other obligation that may
arise in connection with the disposition of Common Shares acquired upon the
exercise of Option Rights.
17. Compliance with Section 409A of the Code.
(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder will be administered
in a manner consistent with this intent. Any reference in this Plan to Section
409A of the Code will also include any regulations or any other formal guidance
promulgated with respect to such section by the U.S. Department of the Treasury
or the Internal Revenue Service.
(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owed by a
Participant to the Company or any of its Subsidiaries.
(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (ii)
the Company makes a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company will not pay such
amount on the otherwise scheduled payment date but will instead pay it, without
interest, on the tenth business day of the seventh month after such separation
from service.
(d) Solely with respect to any award that constitutes nonqualified deferred
compensation subject to Section 409A of the Code and that is payable on account
of a Change in Control (including any installments or stream of payments that
are accelerated on account of a Change in Control), a Change in Control shall
occur only if such event also constitutes a “change in the ownership,” “change
in effective control,” and/or a “change in the ownership of a substantial
portion of assets” of the Company as those terms are defined under Treasury
Regulation §1.409A-3(i)(5), but only to the extent necessary to establish a time
and form of payment that complies with Section 409A of the Code, without
altering the definition of Change in Control for any purpose in respect of such
award.
(e) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.





--------------------------------------------------------------------------------





18. Amendments.
(a) The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan, for purposes of
applicable stock exchange rules and except as permitted under Section 11 of this
Plan, (i) would materially increase the benefits accruing to Participants under
this Plan, (ii) would materially increase the number of securities which may be
issued under this Plan, (iii) would materially modify the requirements for
participation in this Plan, or (iv) must otherwise be approved by the
Stockholders in order to comply with applicable law or the rules of the NASDAQ
Global Market or, if the Common Shares are not traded on the NASDAQ Global
Market, the principal national securities exchange upon which the Common Shares
are traded or quoted, all as determined by the Board, then, such amendment will
be subject to Stockholder approval and will not be effective unless and until
such approval has been obtained.
(b) Except in connection with a corporate transaction or event described in
Section 11 of this Plan or in connection with a Change in Control, the terms of
outstanding awards may not be amended to reduce the Option Price of outstanding
Option Rights or the Base Price of outstanding Appreciation Rights, or cancel
outstanding “underwater” Option Rights or Appreciation Rights (including
following a Participant’s voluntary surrender of “underwater” Option Rights or
Appreciation Rights) in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without Stockholder approval. This
Section 18(b) is intended to prohibit the repricing of “underwater” Option
Rights and Appreciation Rights and will not be construed to prohibit the
adjustments provided for in Section 11 of this Plan. Notwithstanding any
provision of this Plan to the contrary, this Section 18(b) may not be amended
without approval by the Stockholders.
(c) If permitted by Section 409A of the Code, but subject to the paragraph that
follows, including in the case of termination of employment or service, or in
the case of unforeseeable emergency or other circumstances or in the event of a
Change in Control, to the extent a Participant holds an Option Right or
Appreciation Right not immediately exercisable in full, or any Restricted Stock
as to which the substantial risk of forfeiture or the prohibition or restriction
on transfer has not lapsed, or any Restricted Stock Units as to which the
Restriction Period has not been completed, or any Cash Incentive Awards,
Performance Shares or Performance Units which have not been fully earned, or any
dividend equivalents or other awards made pursuant to Section 9 of this Plan
subject to any vesting schedule or transfer restriction, or who holds Common
Shares subject to any transfer restriction imposed pursuant to Section 15(b) of
this Plan, the Committee may, in its sole discretion, provide for continued
vesting or accelerate the time at which such Option Right, Appreciation Right or
other award may vest or be exercised or the time at which such substantial risk
of forfeiture or prohibition or restriction on transfer will lapse or the time
when such Restriction Period will end or the time at which such Cash Incentive
Awards, Performance Shares or Performance Units will be deemed to have been
earned or the time when such transfer restriction will terminate or may waive
any other limitation or requirement under any such award.
(d) Subject to Section 18(b) of this Plan, the Committee may amend the terms of
any award theretofore granted under this Plan prospectively or retroactively.
Except for adjustments made pursuant to Section 11 of this Plan, no such
amendment will materially impair the rights of any Participant without his or
her consent. The Board may, in its discretion, terminate this Plan at any time.
Termination of this Plan will not affect the rights of Participants or their
successors under any awards outstanding hereunder and not exercised in full on
the date of termination.
19. Governing Law. This Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.
20. Effective Date/Termination. This Plan will be effective as of the Effective
Date. No grants will be made on or after the Effective Date under the
Predecessor Plan, provided that outstanding awards granted under the Predecessor
Plan will continue unaffected following the Effective Date. No grant will be
made under this Plan on or after the tenth anniversary of the Effective Date,
but all grants made prior to such date will continue in effect thereafter
subject to the terms thereof and of this Plan. For clarification purposes, the
terms and conditions of this Plan shall not apply to or otherwise impact
previously granted and outstanding awards under the Predecessor Plan, as
applicable.
21. Miscellaneous Provisions.
(a) The Company will not be required to issue any fractional Common Shares
pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.
(b) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.





--------------------------------------------------------------------------------





(c) Except with respect to Section 21(e) of this Plan, to the extent that any
provision of this Plan would prevent any Option Right that was intended to
qualify as an Incentive Stock Option from qualifying as such, that provision
will be null and void with respect to such Option Right. Such provision,
however, will remain in effect for other Option Rights and there will be no
further effect on any provision of this Plan.
(d) No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or shares thereunder, would be, in the opinion
of counsel selected by the Company, contrary to law or the regulations of any
duly constituted authority having jurisdiction over this Plan.
(e) Absence on leave approved by a duly constituted officer of the Company or
any of its Subsidiaries will not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder.
(f) No Participant will have any rights as a Stockholder with respect to any
Common Shares subject to awards granted to him or her under this Plan prior to
the date as of which he or she is actually recorded as the holder of such Common
Shares upon the share records of the Company.
(g) The Committee may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.
(h) Except with respect to Option Rights and Appreciation Rights, the Committee
may permit Participants to elect to defer the issuance of Common Shares under
this Plan pursuant to such rules, procedures or programs as it may establish for
purposes of this Plan and which are intended to comply with the requirements of
Section 409A of the Code. The Committee also may provide that deferred issuances
and settlements include the crediting of dividend equivalents or interest on the
deferral amounts.
(i) If any provision of this Plan is or becomes invalid or unenforceable in any
jurisdiction, or would disqualify this Plan or any award under any law deemed
applicable by the Committee, such provision will be construed or deemed amended
or limited in scope to conform to applicable laws or, in the discretion of the
Committee, it will be stricken and the remainder of this Plan will remain in
full force and effect. Notwithstanding anything in this Plan or an Evidence of
Award to the contrary, nothing in this Plan or in an Evidence of Award prevents
a Participant from providing, without prior notice to the Company, information
to governmental authorities regarding possible legal violations or otherwise
testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations, and for purpose of
clarity a Participant is not prohibited from providing information voluntarily
to the Securities and Exchange Commission pursuant to Section 21F of the
Exchange Act.
22. Share-Based Awards in Substitution for Awards Granted by Another Company.
Notwithstanding anything in this Plan to the contrary:
(a) Awards may be granted under this Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted shares, restricted share units or other share or share-based
awards held by awardees of an entity engaging in a corporate acquisition or
merger transaction with the Company or any Subsidiary. Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition, and, to the extent applicable, will be conducted in a manner that
complies with Section 409A of the Code. The awards so granted may reflect the
original terms of the awards being assumed or substituted or converted for and
need not comply with other specific terms of this Plan, and may account for
Common Shares substituted for the securities covered by the original awards and
the number of shares subject to the original awards, as well as any exercise or
purchase prices applicable to the original awards, adjusted to account for
differences in stock prices in connection with the transaction.
(b) In the event that a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by shareholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under this Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition or merger,
and may only be made to individuals who were not employees or directors of the
Company or any Subsidiary prior to such acquisition or merger.
(c) Any Common Shares that are issued or transferred by, or that are subject to
any awards that are granted by, or become obligations of, the Company under
Sections 22(a) or 22(b) of this Plan will not reduce the Common Shares available





--------------------------------------------------------------------------------





for issuance or transfer under this Plan or otherwise count against the limits
contained in Section 3 of this Plan. In addition, no Common Shares subject to an
award that is granted by, or becomes an obligation of, the Company under
Sections 22(a) or 22(b) of this Plan, will be added to the aggregate limit
contained in Section 3(a)(i) of this Plan.





